
	
		III
		111th CONGRESS
		2d Session
		S. RES. 699
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in City of St. Paul v. Irene Victoria Andrews, Bruce
		  Jerome Berry, John Joseph Braun, David Eugene Luce, and Elizabeth Ann
		  McKenzie
	
	
		Whereas, in the case of City of St. Paul v. Irene
			 Victoria Andrews, Bruce Jerome Berry, John Joseph Braun, David Eugene Luce, and
			 Elizabeth Ann McKenzie, Case No. 10–071–634, pending in Ramsey County
			 District Court in St. Paul, Minnesota, the prosecution has sought testimony
			 from Shelly Schafer, an employee of Senator Al Franken;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		that Shelly Schafer is authorized to
			 testify in the case of City of St. Paul v. Irene Victoria Andrews,
			 Bruce Jerome Berry, John Joseph Braun, David Eugene Luce, and Elizabeth Ann
			 McKenzie, except concerning matters for which a privilege should be
			 asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Shelly Schafer, and any other
			 employee from whom evidence may be sought, in connection with the testimony
			 authorized in section one of this resolution.
		
